Citation Nr: 1526364	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-35 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an effective date prior to July 3, 2012, for the assignment of a 70 percent rating for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder.

2. Entitlement to an effective date prior to July 3, 2012, for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1964 to June 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  In his December 2012 VA Form 9 (substantive appeal), the Veteran requested a Board hearing; a December 2014 Report of General Information indicates he withdrew the request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claims.

A January 2012 rating decision granted the Veteran service connection for a psychiatric disability, to include PTSD, anxiety disorder, and major depressive disorder, effective September 30, 2010.  He filed an application for TDIU in February 2012, asserting his service-connected PTSD prevented him from securing or following any substantial gainful occupation.  A July 2012 rating decision awarded a 70 percent rating for the psychiatric disability and granted TDIU, both effective July 3, 2012.  In an August 2012 notice of disagreement, he contended he was entitled to an earlier effective date for the increased rating and for TDIU.  The effective dates of the increased 70 percent rating and TDIU could potentially be made retroactive to the date of award of service connection for his acquired psychiatric disability (September 30, 2010) because what is presented to the Board, in essence, is a notice of disagreement with the initial rating assigned by the January 2012 rating decision.  Accordingly all evidence regarding the Veteran's employability/the impact his psychiatric disability had on employment (to include self-employment) during that period (from September 30, 2010 to July 3, 2012) is pertinent (perhaps critical) evidence in the matters at hand.
In various statements, the Veteran has reported that he had operated his own real estate and investment business before his service-connected psychiatric disability prevented him from doing so, but has provided varying dates of when the business was terminated.  (In his January 2012 application for TDIU, he indicated he became too disabled to work in September 2001.  A January 2011 VA examination report notes he reported his business collapsed in 2004.  On March 2011 VA examination, he reported he closed his business in 2007.)  There is information in the record indicating that in 2011 the Veteran was still the president of a business operating in 2011 with three employees and substantial income, and that he apparently still maintained an interest in two other businesses at that time.  A February 2014 e-mail from a special agent of VA's Office of Inspector General indicates an investigation revealed he no longer owned his own business and that there was no evidence he was currently employed, but does not indicate when the business(es) were terminated (i.e., he was no longer actively involved).  Development to ascertain when the Veteran stopped operating businesses is necessary.  

[The appellant is advised that a governing regulation provides that when evidence or information requested in connection with a claim for VA benefits is not furnished within 1 year following the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).]

The case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development to determine the Veteran's self-employment occupational status between September 2010 and July 2012.  He should be asked to identify any (and each) business he operated/still maintained an active interest in prior to July 2012 and to indicate when and under what circumstances each business which he operated/in which he had an interest stopped operating (if such occurred).  He may do so by presenting copies of tax records, operating licenses, documents terminating the businesses, etc.  If he does not respond to the request for such information, the claim should be further processed under 38 C.F.R. § 3.158(a) (after he afforded the period of time specified in that regulation to respond).  (If he provides only a partial response, he should be advised that the response is incomplete and of what else is needed, and afforded opportunity to complete his submission.  The AOJ should arrange for verification of his self-employment/business-operating history based on the information provided.  If (and only if) the action sought above is all completed (and the claims do not require processing under 38 C.F.R. § 3.158(a)), the AOJ should proceed to the further development sought below.

2. The AOJ should then review the entire record and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

